DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks and arguments, see (Pg. 8), filed on 11-24-2020, with respect to the amended feature of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jahns et al. (US-9,039,947) in view of Kaur et al. (Review and the state of the art: Sol–gel and melt quenched bioactive glasses for tissue engineering) and in further view of Simon Jegou Saint-Jean (Dental Glasses and Glass-ceramics)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1, 4-12 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jahns et al. (US-9,039,947, hereinafter Jahns) in view of Kaur et al. (Review and the state of the art: Sol–gel and melt quenched bioactive glasses for tissue engineering, 2015, hereinafter Kaur) and in further view of Simon Jegou Saint-Jean (Dental Glasses and Glass-ceramics, hereinafter Saint-Jean)Regarding claim 1, 	
A method for the production of a blank of a ceramic material comprising the steps of: 
providing a first ceramic material in powder form and 
then a second ceramic material in powder form of different compositions, 
wherein both the first ceramic material and the second ceramic materials include lithium silicate glass ceramic; 
melting the first ceramic material at a first melt heat-treatment; 
quenching the melted first ceramic material to form a first glass frit: 
reducing the first glass frit to a first glass frit particulate with a mesh size between 50 microns and 150 microns;
filling a layer of the first glass frit particulate into a mold; 
forming a first open cavity in the layer of the first glass frit particulate; 
melting the second ceramic material at a second melt heat-treatment; 
quenching the melted second ceramic material to form a second glass frit; 
reducing the second glass frit to a second glass frit particulate with a mesh size between 50 microns and 150 microns; 
filling the first open cavity with the second glass frit particulate; 
pressing the first and second frit particulates; and 
sintering the pressed first and second frit particulates; 
wherein the percentage of lithium silicate crystals in the sintered first and second frit particulates range from 10 - 80% by volume.
Jahns teaches the following:
(Col. 1, lines 58-62) teaches that the method can include providing a mold comprising a negative of an outer shape of a layered dental appliance. The method can further include positioning a slurry in the mold, forming a first layer of the layered dental appliance. (Col. 8, lines 16-19) teaches that the mixture comprises a liquid, a binder (e.g., an inorganic binder), and glass and/or glass ceramic powder or particles.
(Col. 11, lines 51-61) teaches that the disclosure includes a dental core, and the dental core forms a second layer of the dental appliance; and in some embodiments, the material includes a second slurry 72 (e.g., after the first solid structure 54 has been removed from the first slurry 62. The second slurry 72 can 
(Col. 5, lines 35-36 & 46) teaches that dental veneers can be made of or comprise glass and/or glass ceramic materials, amongst those listed is lithium disilicate, etc., and combinations thereof. (Col. 17, lines 59-End) teaches, a glass composition, which can be used, can include: Silica: about 60 to about 70 wt.-%, and Lithium-oxide: about 0 to about 1 wt.-%, amongst others ingredients. Noting that, that the composition includes both silica and lithium. (Col. 13, lines 53-55) teaches that the second slurry 72 can be the same formulation or a different formation as the first slurry 62.
([0145]) teaches that the glass and/or glass ceramic powder can be characterized by at least one of the following features: mean particle size: range from about 5 μm to about 60 μm.
& h.) (Col. 11, lines 51-61) teaches that a second slurry 72 can fill a cavity in the first slurry 62 to form a second layer (i.e., inner core) of the dental appliance, or the second slurry 72 can be pressed with the second solid structure 56 (as shown in (Fig. 1) and described below) to form a second layer 75 of the dental appliance. As seen in (Fig. 1) steps A-C depicts making a first layer with the first slurry, noting that the first layer forms a cavity after the solid structure has been removed.
([0145]) teaches that the glass and/or glass ceramic powder can be characterized by at least one of the following features: mean particle size: range from about 5 μm to about 60 μm.
(Col. 11, lines 51-61) teaches that a second slurry 72 can fill a cavity in the first slurry 62 to form a second layer (i.e., inner core) of the dental appliance, or the second slurry 72 can be pressed with the second solid structure 56 (as shown in (Fig. 1) and described below) to form a second layer 75 of the dental appliance. As seen in (Fig. 1) steps A-C depicts making a first layer with the first slurry, noting that the first layer forms a cavity after the solid structure has been removed. As seen in (Fig. 1) step D, depicts making a second slurry filling the cavity (first layer) that was formed from the first slurry.
(Col. 14, lines 62-End) teaches that in embodiments in which a dental appliance having more than three layers is desired, the process of positioning a slurry in the cavity of the previous layer and pressing the slurry with a solid structure (e.g., a stamp or positive portion of a mold) in order to form a next layer can be continued until desired. Highlighting, as seen in (Fig. 1) step E depicts pressing a first layer with the second slurry within the cavity it formed in the previous steps.
(Col. 1, lines 30-35) teaches that after compaction, the compacted bodies can then undergo a heat treatment to increase the mechanical strength of the compacted bodies. Such a heat treatment can take place at a temperature that causes at least partial sintering of the powder. During such a sintering step, the density of the body of compacted powder can be increased.
(Col. 5, lines 30-46) teaches various types of materials to utilize in dental veneers, wherein examples of suitable glass materials include, lithium disilicate, and combinations thereof.
Regarding Claim 1, Jahns teaching the size of the glass frit implemented in the layered dental appliance is in the range from about 5 μm to about 60 μm, ([0145]). Jahns is silent on the sequence used in the manufacturing of the glass frit implemented. In analogous art for glass frit components that are implemented in a biological setting, Kaur gives details regarding the fabrication utilized to obtain glass frits that may be implemented in biological settings, and in this regard Kaur teaches the following:

    PNG
    media_image1.png
    428
    343
    media_image1.png
    Greyscale
& i.) (Pg. 1251 ¶1-2) teaching the glass frit fabrication process. (Pg. 1252) The glass frit fabrication process is summarized in (Fig. 1), which is reproduced here. As can be seen, two melting’s take place. Starting from the second melting, a melting transpires at (1100-1650 °C) for 1 to 3 hours. Noting, that following this melting quenching / fritting (into water) transpires and this is followed by a grinding processes.
& j.) As detailed in the reproduced figure , after melting in the range of (1100-1650 °C) for 1 to 3 hours. The next step that transpires is quenching / fritting (into water). Noting, that this followed by a grinding processes.
& k.) As seen in the reproduced figure, after quenching / fritting (into water). The glass frit is then ground and sieveid into a desired particle size.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production for dental veneers that utilizes a lithium silicate composition, including lithium disilicate, along with moulding techniques to form the dental articles of Jahns. By utilizing the glass frit manufacturing sequence, as taught by Kaur. Due to the fact it would amount to nothing more than a use of a known glass frit manufacturing sequence, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Kaur. Where the combination of prior art elements according to known methods to yield predictable results allows for the case law related to KSR to be recited. Accordingly, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding Claim 1, Jahns discloses the use of lithium disilicate. Jahns is silent on the amount of lithium disilicate implemented. In analogous art for the production of dental veneers that utilize a lithium disilicate glass, Saint-Jean suggests details regarding the 2 and LiO2 composition, along with details regarding the impact of crystallization on the article manufactured, and in this regard Saint-Jean teaches the following:
(Pg. 268, ¶1, lines 3-7) teaches that the long needle-like crystals of lithium disilicate are found in a volume fraction of about 70%. These elongated crystals, compared to the rod-like crystals formed in the sintered CAD/CAM material, are responsible for the slightly higher strength and fracture toughness of the pressable ceramic, 400 MPa and 2.75 MPa.m1/2, respectively. Noting, that the amount of volume amount of lithium disilicate crystals utilized has an impact on the strength and fracture toughness of the ceramic. As such, the case law for result effective variable may be implemented regarding the volume fraction of lithium disilicate crystals implemented. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production for dental veneers that utilizes a lithium silicate composition, including lithium disilicate, along with moulding techniques to form the dental articles of Jahns. By utilizing lithium disilicate crystals in a volume fraction of about 70%, as taught by Saint-Jean. Highlighting, implementation of lithium disilicate crystals in a volume fraction of about 70% allows for improving and tailoring the strength and fracture toughness of the ceramic. (Pg. 268, ¶1, lines 3-7).

Regarding claim 4, 	
Wherein a powder with a mean grain size between 1 μm and 150 μm is used as the first and/or second ceramic material.
Jahns teaches the following: 
(Col. 17, lines 45-53) teaches that the glass and/or glass ceramic material can be selected to provide good aesthetic appearance for the dental appliance. In some embodiments, the glass and/or glass ceramic powder can be characterized by at least one of the following features: mean particle size: range from about 5 μm to about 60 μm, or from about 10 μm to about 40 μm (measured with laser diffraction).
Regarding claim 5, 	
Wherein the first ceramic material has a composition that differs from the second ceramic material in terms of translucency and/or fluorescence and/or color and/or opalescence. 
Jahns teaches the following: 
(Col. 13, lines 50-55) teaches that the first slurry 62, and the second slurry 72 can include (i) a glass and/or glass ceramic powder; (ii) a liquid (e.g., water); (iii) a binder (e.g., an inorganic binder); and (iv) an activator (e.g., an acid or base). The second slurry 72 can be the same formulation or a different formation as the first slurry 62. (Col. 18, lines 35-37) teaches that that slurry of the present disclosure can also comprise further components or additives, such as colorant(s) and/or pigments (e.g. traces of fluorescent, organic pigments).
Regarding claim 6, 	
Wherein after filling of the second ceramic material, a second open cavity is formed therein. 
Jahns teaches the following: 
(Col. 14, lines 49-57) teaches that depicted (Fig. 1), in a seventh step (10G) of the method 10, a third slurry 82 is positioned (e.g., cast) in the cavity 78 of the second layer 75. Similar to the first and second slurries, the third slurry 82 can include (i) a glass and/or glass ceramic powder; (ii) a liquid (e.g., water); (iii) a binder (e.g., an inorganic binder); and (iv) an activator (e.g., an acid or base). The third slurry 82 can be the same formulation or a different formation as one or both of the first slurry 62 and the second slurry 72.
Regarding claim 7, 	
Further comprising the step of providing a third ceramic material that includes lithium silicate glass ceramic. 
Jahns teaches the following: 
(Col. 14, lines 49-57) teaches that depicted (Fig. 1), in a seventh step (10G) of the method 10, a third slurry 82 is positioned (e.g., cast) in the cavity 78 of the second layer 75. Similar to the first and second slurries, the third slurry 82 can include (i) a glass and/or glass ceramic powder; (ii) a liquid (e.g., water); (iii) a binder (e.g., an inorganic binder); and (iv) an activator (e.g., an acid or base). The third slurry 82 can be the same formulation or a different formation as one or both of the 
Regarding claim 8, 	
Wherein a number of first, open cavities are formed in the layer of the first ceramic material and into which the second ceramic material, is filled. 
Jahns teaches the following: 
(Col. 11, lines 51-61) teaches that a second slurry 72 can fill a cavity in the first slurry 62 to form a second layer (i.e., inner core) of the dental appliance, or the second slurry 72 can be pressed with the second solid structure 56 (as shown in (Fig. 1) and described below) to form a second layer 75 of the dental appliance. As seen in (Fig. 1) steps A-C depicts making a first layer with the first slurry, noting that the first layer forms a cavity after the solid structure has been removed. (Col. 11, lines 51-61) teaches that a second slurry 72 can fill a cavity in the first slurry 62 to form a second layer (i.e., inner core) of the dental appliance, or the second slurry 72 can be pressed with the second solid structure 56 (as shown in (Fig. 1) and described below) to form a second layer 75 of the dental appliance. As seen in (Fig. 1) steps A-C depicts making a first layer with the first slurry, noting that the first layer forms a cavity after the solid structure has been removed. As seen in (Fig. 1) step D, depicts making a second slurry filling the cavity (first layer) that 

Regarding claim 9, 	
Wherein a plurality of open first cavities are formed in the layer and at least some of the plurality of open first cavities have internal geometries that differ from one another. 
Jahns teaches the following: 
(Col. 1, lines 62-65) teaches that the method can further include providing a solid structure comprising a positive shape of a second layer of the layered dental appliance, and pressing the solid structure into the slurry in the mold. (Col. 10, lines 19-39) teaches that in some embodiments, the mold 52 or mold assembly 51, 53 (e.g., one or more parts of a multi-part mold) can have a regular (e.g., cubic, cylindrical, etc.) or irregular shape (e.g., shape of a tooth. Veneer, inlay, onlay, crown, bridge, orthodontic bracket, or any other suitable dental appliance shapes, etc., or combinations thereof). For example, a "simple, tooth-like' shape can be used for near-net shape applications. In some embodiments, a mold having a specially designed tooth shape can be used for net-shape applications. By way of example, in some embodiments, a specially designed tooth shape (e.g., a positive of the tooth-shape and/or a negative of the tooth-shape) can be produced by a digital workflow, and a negative can be used as the mold or a positive can be used to form the mold. Highlighting, that as depicted in (Fig. 1) the 
Regarding claim 10,
Wherein an internal geometry of the first open cavity is geometrically aligned with the course of a dental jaw region to be provided with a restoration that emanates from a jaw region. 
Jahns teaches the following: 
(Col. 1, lines 62-65) teaches that the method can further include providing a solid structure comprising a positive shape of a second layer of the layered dental appliance, and pressing the solid structure into the slurry in the mold. (Col. 10, lines 19-39) teaches that in some embodiments, the mold 52 or mold assembly 51, 53 (e.g., one or more parts of a multi-part mold) can have a regular (e.g., cubic, cylindrical, etc.) or irregular shape (e.g., shape of a tooth. Veneer, inlay, onlay, crown, bridge, orthodontic bracket, or any other suitable dental appliance shapes, etc., or combinations thereof). For example, a "simple, tooth-like' shape can be used for near-net shape applications. In some embodiments, a mold having a specially designed tooth shape can be used for net-shape applications. By way of example, in some embodiments, a specially designed tooth shape (e.g., a positive of the tooth-shape and/or a negative of the tooth-shape) can be produced by a digital workflow, and a negative can be used as the mold or a positive can be used to form the mold. Highlighting, that the production of a veneer is done such that the open cavities are geometrically aligned with the course of a dental jaw region, as depicted (Fig. 1). Noting, that a different direction for the alignment between the cavities and the dental jaw region would 
Regarding claim 11,
Wherein upon working of a dental restoration out of the blank, a dentin region of the dental restoration is formed at least in regions from the second ceramic material and an incisal region is formed from the first ceramic material. 
Jahns teaches the following: 
(Col. 9, lines 34-42) teaches that the system 50 itself can be described as a mold system or assembly that includes a first portion 52 comprising a negative of an outer shape (e.g., of a first layer) of the desired dental appliance, and a second 
Regarding claim 14,
Wherein during pressing a recess is formed in the blank that corresponds to a negative form of an implant connection contour. 
Jahns teaches the following: 
(Col. 4, lines 59-62) teaches that the dental core can be adapted to be coupled to or to fit over one or more of a tooth stump, an implant abutment, or the like, or combinations thereof. (Col. 5, lines 30-32) teaches that dental veneers can include one or more layers that would be coupled (e.g., fused) to or built upon an inner core or center of a dental appliance.
Regarding claim 15,
Wherein a recess that has a cone-shaped geometry is formed in the blank during pressing, from which the infernal cavity of a dental restoration is formed through milling and/or grinding.
Jahns teaches the following: 
(Col. 11, lines 51-61) teaches that a second slurry 72 can fill a cavity in the first slurry 62 to form a second layer (i.e., inner core) of the dental appliance, or the second slurry 72 can be pressed with the second solid structure 56 (as shown in (Fig. 1) and described below) to form a second layer 75 of the dental appliance. As seen in (Fig. 1) steps A-C depicts making a first layer with the first slurry, noting that the first layer forms a cavity after the solid structure has been removed. (Col. 16, lines 11-16) teaches that the excess of one or more of the slurries 62 and/or 72 can be forced out of the mold 52 when the respective first and/or second solid structure 54 and/or 56 is moved into the mold 52. Such excess may need to be removed during downstream processing (e.g., machining). Noting, that she shape of the cavity depicted is more of a cylinder with tapered edges or tooth-like. However, citing the case law for change of shape as was done above in claim 9, Jahns discloses the claimed invention except for the open cavities are that are cone-shaped in geometry. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have cavities that cone-shaped geometry, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the 
B.) Claim(s) 2, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jahns, in view of Kaur in view of Saint-Jean in view of Ritzberger et al. (EP-2,377,831, hereinafter Ritzberger) and in further view of Rodolfo Castillo (US-7,892,995, hereinafter Castillo)
Regarding claim 2, 
Wherein to produce the first, and/or second ceramic material the composition of the starting glass includes, in percentage by weight:
SiO2    57.5 % - 60.5 % 
LiO2    13.5% - 20.5 % 
ZrO2    8.5 % -11.5 % 
P2O5    3.0%- 7.5 % 
Al2O3   0.5 % - 6.0 % 
K2O      0.5 % - 6.0 % 
CeO2    0.5 % - 2.5 %
 B2O3    0 % - 3 % 
Na2O    0 % - 3% 
At least one additive 0 - 4 %

(Col. 17, lines 60) teaches Silica: about 60 to about 70 wt. %, 
(Col. 17, lines 62) teaches potassium oxide: about 5 to about 10 wt. %
This is considered an optional inclusion due to encompassing 0 %. 
This is considered an optional inclusion due to encompassing 0 %. 
(Col. 18, lines 64-67) teaches that the additives can be included in amounts ranging from about 0.01 to about 20 wt. %, in some embodiments ranging from about 0.1 to about 10 wt.-%, and in Some embodiments ranging from about 1 to about 5 wt. %
Regarding Claim 2, Jahns teaches that use of Lithium-oxide at 0 to about 1 wt. %, and Zirconium oxide: about 0 to about 1 wt. % which falls below the limitation of the claim, in addition to sodium-oxide: about 9 to about 13 wt. %, and alumina: about 9 to about 13 wt. %, which are above the limitation, (Col. 17, lines 60-65). Additionally, Jahns teaches that the amount of powder and water used can also allow for adjusting the density of the dried blocks, noting that the amount of powder utilized would be a result effective variable that impacts the resulting size and density of the dried block. As such one could also cite the case law for result effective variables, for the aforementioned powders that are mentioned but do not meet the utilization amount claimed. In analogous art as applied above, Saint-Jean suggests details regarding various composition of lithium disilicate glasses, and in this regard Saint-Jean teaches the following:
(Pg. 266,12.2.5, HI) teaches that lithium disilicate glass ceramics include IPS Empress II®, now IPS e.max®; Ivoclar, Schaan, Liechtenstein. Wherein A typical composition as disclosed by Ivoclar contains the following: 
Li2O     11.0-19.0 wt.%, 
P2O5   0.0-11.0 wt.%, 
Al2O3    0.0-5.0 wt.%,
Saint-Jean noting that P2O5 is a key component as it acts as a heterogeneous nucleating agent that promotes volume nucleation of the lithium silicate phases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production for dental veneers that utilizes a lithium silicate composition along with moulding techniques to form the dental articles, of Jahns. By utilizing the various components amounts listed, as taught by Saint-Jean. Due to the fact it would amount to nothing more than a use of a known composition for the production of a lithium disilicate glass (Pg. 266, 12.2.5, ¶1), for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Saint-Jean. Where the combination of prior art elements according to known methods to yield predictable results allows for the case law related to KSR to be recited.  Accordingly, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).2, (Saint-Jean, Pg. 266,12.2.5, ¶1). Noting, that this range falls slightly below the amount claimed by the applicant’s composition. Jahns as modified is silent on the amount of ZrO2 implemented. In analogous art for the preparation of a dental veneer that utilizes a lithium silicate, in addition to molding techniques, Ritzberger suggests details regarding the recipe utilized in the formation of the dental veneers, and in this regard Ritzberger teaches the following: 
([0013]) teaches that the glass ceramic contains in particular 6.1 to 20.0% by weight, preferably 8.0 to 20.0% by weight, particularly preferably 8.0 to 18.0% by weight and very particularly preferably 10.0 to 16.0% by weight of ZrO2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production for dental veneers that utilizes a lithium silicate composition along with moulding techniques to form the dental articles, of Jahns as modified above, by utilizing ZrO2 in the amount utilized, as taught by Ritzberger. Highlighting, implementation of ZrO2 in the dental component at the amounts utilized allows for the ZrO2 in the glass-ceramic to be used in the invention as amplifier in the glass network via Zr-O polyhedrons incorporated therein. These polyhedra may be [ZrO 6/2]2- or [ZrO 8/2]4- structural units that function as network formers or network transducer, ([0032]).

2 to produce lithium disilicate is disclosed. As such, the case law for KSR may be utilized regarding applying a known technique (composition) to a known method. Consequently citing the case law for KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).Regarding Claim 2, Jahns as modified above is silent on the inclusion amount of CeO2 implemented. In analogous art for the preparation of a dental veneer that utilizes a lithium silicate, in addition to molding techniques, Castillo suggests details regarding the recipe utilized in the formation of the dental veneers, and in this regard Castillo teaches the following: 
(Col. 6, Table IV, lines 20) teaches various amounts of cerium oxide used ranging from 0.8 % to 1.8 %. Noting, that the use of a CeO2 to produce lithium disilicate is disclosed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production for dental veneers that utilizes a 2, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Castillo. Highlighting, implementation of the components and the amounts utilized allows for the production of an article with a crystalized flexural strength ranging from 99-137 MPa and a nucleated flexural strength ranging from 305 - 340 MPa, (Col. 5, Table III, lines 46-50), along with other properties of components produced found on Table IV of the disclosure, (Col. 6, Table IV, lines 15-33 & Col. 5, Table III, lines 40-52. Where the combination of prior art elements according to known methods to yield predictable result allows for the case law related to KSR to be recited. Accordingly, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 12,
Wherein Tb2O3 and/or Er2O3 are added to the starting material to influence fluorescence.
Regarding Claim 12, Jahns teaching that the slurry can also comprise colorant(s) and/or pigments (e.g. traces of fluorescent…and/or inorganic pigments that remain in the 
([0021]) teaches that The glass ceramic used according to the invention may additionally contain additional components which are selected, in particular, from further oxides of tetravalent elements, further oxides of pentavalent elements, oxides of hexavalent elements, melt accelerators, colorants and fluorescers. ([0027]) teaches that examples of colorants and fluorescers are oxides of d and f elements, e.g., the oxides of II, Sc, Mn, Fe, Ag, Ta, W, Ce, Pr, Nd, Tb, Er and Yb.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production for dental veneers that utilizes a lithium silicate composition along with moulding techniques to form the dental articles, of Jahns as modfed above. By utilizing an oxide such as Tb2O3 or Er2O3, as taught by Ritzberger. Highlighting, implementation of an oxide such as Tb2O3 or Er2O3 in the dental allows for the addition of colorants and fluorescers to the formulation utilized, ([0027]).C.) Claim(s) 3, is rejected under 35 U.S.C. 103 as being unpatentable over Jahns, in view of Kaur, in view of Saint-Jean, in view of Castillo, in view Ritzberger, and in further view of Fecher et al. (US-9,737,465, hereinafter Fecher)Regarding claim 3, 	

SiO2      57.5 % - 60.5 % 
LiO2     13.5% - 20.5 % 
ZrO2      8.5 % -11.5 % 
P2O5     3.0%- 7.5 % 
Al2O3    0.5 % - 6.0 % 
K2O        0.5 % - 6.0 % 
CeO2      0.5 % - 2.5 % 
B2O3      0 % - 3% 
Na2O      0 % - 3%
 V2O5     0.1 % - 0.7 % 
Er2O3     0 % - 1,.0% 
Y2O3        0.3 % - 0.5 % 
 MnO2     0 % - 0.2 % 
Jahns teaches the following:
(Col. 17, lines 60) teaches Silica: about 60 to about 70 wt. %, 
(Col. 17, lines 62) teaches potassium oxide: about 5 to about 10 wt. %
This is considered an optional inclusion due to encompassing 0 %. 
This is considered an optional inclusion due to encompassing 0 %. 
This is considered an optional inclusion due to encompassing 0 %.
This is considered an optional inclusion due to encompassing 0 %.

(Pg. 266,12.2.5, HI) teaches that lithium disilicate glass ceramics include IPS Empress II®, now IPS e.max®; Ivoclar, Schaan, Liechtenstein. Wherein A typical composition as disclosed by Ivoclar contains the following: 
Li2O     11.0-19.0 wt.%, 
P2O5   0.0-11.0 wt.%, 
Al2O3    0.0-5.0 wt.%,
Saint-Jean noting that P2O5 is a key component as it acts as a heterogeneous nucleating agent that promotes volume nucleation of the lithium silicate phases.
The same rejection rationale, and analysis that was used previously for claim 2, can be applied here and should be referred to for this claim as well.2, (Saint-Jean, Pg. 266,12.2.5, ¶1). Noting, that this range falls slightly below the amount claimed by the applicant’s composition. Jahns as modified is silent on the amount of ZrO2 implemented. In analogous art for the preparation of a dental veneer that utilizes a lithium silicate, in addition to molding techniques, Ritzberger suggests details regarding the recipe utilized in the formation of the dental veneers, and in this regard Ritzberger teaches the following: 
([0013]) teaches that the glass ceramic contains in particular 6.1 to 20.0% by weight, preferably 8.0 to 20.0% by weight, particularly preferably 8.0 to 18.0% by weight and very particularly preferably 10.0 to 16.0% by weight of ZrO2.

The same rejection rationale, and analysis that was used previously for claim 2, can be applied here and should be referred to for this claim as well

Regarding Claim 2, in analogous art for the preparation of a dental veneer that utilizes a lithium silicate, in addition to molding techniques, Castillo suggests details regarding the recipe utilized in the formation of the dental veneers, and in this regard Castillo teaches the following: g„) (Col. 6, Table IV, lines 20) teaches various amounts of cerium oxide used ranging from 0.8 % to 1.8 %. Noting, that the use of a CeO2 to produce lithium disilicate is disclosed. As such, the case law for KSR may be utilized regarding applying a known technique (composition) to a known method. Consequently citing the case law for KSR, "A person of ordinary skill has good reason to pursue the known option within 2 implemented. In analogous art for the preparation of a dental veneer that utilizes a lithium silicate, in addition to molding techniques, Castillo suggests details regarding the recipe utilized in the formation of the dental veneers, and in this regard Castillo teaches the following: 
(Col. 6, Table IV, lines 20) teaches various amounts of cerium oxide used ranging from 0.8 % to 1.8 %. Noting, that the use of a CeO2 to produce lithium disilicate is disclosed. 
(Col. 6, Table IV, lines 20) teaches various amounts of vanadium oxide used ranging from 0.0 % to 0.5 %
The same rejection rationale, and analysis that was used previously for claim 2, can be applied here and should be referred to for this claim as well.Regarding Claim 3, Jahns as modified above discloses that the slurry can also comprise colorant(s) and/or pigments (e.g. traces of fluorescent…and/or inorganic pigments that remain in the appliance for coloration of the sintered material), ([0167]). Additionally, disclosed is a lithium distillate composition that comprises 0.0-8.0 wt. % coloring oxides, 
(Col. 3, lines 42-50) teaches that at least one additive is added in the amount of as 0.0 % - 4.0 % of at least one additive. The at least one additive is at least one additive selected: out of the group containing color pigment, fluorescent agent. In particular it is intended that the additive is at least one oxide selected from the group of BaO, CaO, MgO, MnO, Er2O3, Gd2O3, Pr6O11, Sm2O3, TiO2, V2O5, and Y2O3 or contains such an oxide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production for dental veneers that utilizes a lithium silicate composition along with moulding techniques to form the dental articles, of Jahns as modified above. By utilizing Y2O3 in the amount utilized, as taught by Fecher. Due to the fact it would amount to nothing more than a use of a known color pigment, or fluorescent agent, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Fecher. Highlighting, implementation of Y2O3 in the dental component at the amounts utilized allows for the implementation of a color pigment, or fluorescent agent to the composition implemented, (Col. 3, lines 42-50). Where the simple substitution of one known element for another to obtain predictable results allows for the case law related to KSR to be recited.  Accordingly, "A person of ordinary skill has good reason to pursue the known option within his or her technical KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). D.) Claim(s) 13, is rejected under 35 U.S.C. 103 as being unpatentable over Jahns, in view of Kaur in view of Saint-Jean, and in further view of Li et al. (Effects of crystal size on the mechanical properties of a lithium disilicate glass-ceramic, 2016, hereinafter Li)
Regarding claim 13,
Wherein to influence the opalescence the crystals of the crystal phase have a maximum length extension of between 10 nm and 800 nm. 
Regarding Claim 13, Jahns as modified above teaching a means for fabricating a disilicate dental ceramic article. Jahns as modified above is silent on influencing the opalescence of the crystal phase. In analogous art that teaches utilizing disilicate glass ceramic in dental applications, such as restorations, Li gives details regarding the impact of crystal size on the mechanical properties of a disilicate glass ceramic, and in this regard Li teaches the following: 
(Pg. 335, ¶1, lines 1-10) teaches that with increasing the annealing temperature, the average diameter of the crystals increased, the average length of the crystals increased more predominantly. As a result, the average aspect ratio of the crystals remarkably increased from approx. 4 to approx. 10. That is to say, higher annealing temperature induced the LD crystals with greater aspect ratios in the 
    PNG
    media_image2.png
    197
    482
    media_image2.png
    Greyscale
(Pg. 335) in Table 2, which is reproduced below. 
Noting, (Pg. 338, Sec. 5) summarizes the findings as (1) with increasing the annealing temperature, the LD crystal size and resultant crystal aspect ratio increased remarkably. (2) The flexural strength of the glass-ceramic presented a humplike variation trend with increasing the annealing temperature. Higher strength was obtained for the specimen with medium-sized LD crystals. Nevertheless, the hardness monotonously decreased with increasing the crystal size. Highlighting, that the crystal size is considered a result effective variable due to its impact on the hardness of the article being produced. Accordingly, citing the case law for result effective variables. It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741